Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Rejections - 35 USC § 102
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu (JPH04-076084A). As the cited JP publication is in a non-English language, a machine-translated version of the application will be cited to.
Regarding Claim 1, Shimizu teaches primer compositions comprising isocyanate prepolymer (Abstract) and describes examples using prepolymer “(A4)” of the structure:
    PNG
    media_image1.png
    294
    271
    media_image1.png
    Greyscale
(Structure on top right corner of Page 5/Page 637 of untranslated JP document; Table 1 of untranslated document). The above structure is consistent with the generic formulae of claim 1, with L being a branched C6 organic radical, k=3, m=n=0, and Ra = Formula (IIb). With respect to the R groups, claims 1-4 require that R1, R1’, R2, R2’, R3, R3’, R4, and R4’ be independently selected from the group consisting of H, methyl, and ethyl, wherein at least two of R1, R1’, R2, R2’, R3, R3’, R4, and R4’ are methyl or ethyl. The instant claim is not seen to distinguish over the compound of Shimizu since 1) from one perspective, the compound falls within the scope of the claim should R2 of (IIb) be methyl and R4 of (IIc) be methyl (there is no indication the “at least two” proviso pertains to individual formulae) or 2) due to stereochemistry, the compounds of Shimizu would possess both Ra groups of Formula (IIb) where R2 is methyl and R2’ is hydrogen and other Ra groups of Formula (IIb) where R2 is hydrogen and R2’ is methyl (again, there is no indication that the “at least two” proviso means at least two R groups within formula (IIb) have to be methyl/ethyl). 
Allowable Subject Matter
Claim 6 is allowed.
The following amendments are suggested for claims 1-5 to place the application in condition for allowance.
Within claims 1, 2, and 4, amend the definition of the R groups to recite “are each independently selected from the group consisting of H, methyl, and ethyl, wherein at least two of R1, R1’, R2, R2’, R3, R3’, R4, [[or]] and R4’ within each of formulae (IIa), (IIb), and (IIc) are methyl or ethyl”. 
Within claim 3, amend the definition of the R groups to recite “are each independently selected from the group consisting of H, methyl, and ethyl, wherein at least two of R1, R1’, R2, R2’, R3, R3’, R4, [[or]] and R4’ within each of formulae (IIa), (IIb), and (IIc) are methyl”. 
Within claim 5, amend the definition of the R groups to recite “are each independently selected from the group consisting of H, methyl, and ethyl, wherein at least two of R1, R1’, R2, R2’, R3, R3’, R4, [[or]] and R4’ within formula (IIb) are methyl or ethyl”. 
The following amendments are suggested for claims 7, 8, 15, and 16 to facilitate rejoinder. 
Within claim 7, amend the definition of the R groups to recite “are each independently selected from the group consisting of H, methyl, and ethyl, wherein at least two of R1, R1’, R2, R2’, R3, R3’, R4, [[or]] and R4’ within formula (IIIa), (IIIb), and (IIIc) are methyl or ethyl”. 
Within claim 7, amend component (b) to recite “to obtain a composition (C) comprising the polyisocyanate according to claim 1”. 
Within claim 8 remove all species except for 1,3-diisocyanato-2,4- dimethylcyclohexane, 1,3-diisocyanato-2,4-diethylcyclohexane, 1,3-diisocyanato-2,4-diethyl-6-methylcyclohexane, and 1,3-diisocyanato-2-methyl-4,5-diethylcyclohexane. 
Within claim 9 remove the species “a polytetrahydrofuran having a molecular weight between 162 and 4500 g/mol”, “a poly-1,3-propanediol or a polypropylene glycol having a molecular weight between 134 and 2000 g/mol”, and “a polyethylene glycol having a molecular weight between 238 and 2000 g/mol”. 
Within claim 15, amend the body of the claim to recite “introducing the polyisocyanate according to claim 1 as a crosslinking reagent into the clearcoat and crosslinking with the polyisocyanate in the clearcoat”. 
Within claim 16, replace “cibutyl phosphate” with “dibutyl phosphate” and replace “di-12-ethylhexyl phosphate” with “di(2-ethylhexyl)phosphate”. 
Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive. 
Applicant urges the amendments overcome the previously set forth 112(a) and 112(b) rejections. While the Examiner agrees this is the case, the prior still broadly reads on the claims since there is no indication that the “at least two” proviso is applying to R1, R1’, R2, R2’, R3, R3’, R4, and R4’ within each of the formulae. The above amendments are suggested to overcome this issue.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764